Case 1:17-cv-01323-MN Document 354 Filed 02/12/21 Page 1 of 4 PageID #: 10220




                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF DELAWARE


Consumer Financial Protection Bureau                )
                                                    )
       Plaintiff,                                   )
                                                    )
       v.                                           )      C.A. No. 1:17-cv-01323-MN
                                                    )
The National Collegiate Master                      )
Student Loan Trust, et al.                          )
                                                    )
       Defendants.                                  )

    THE NATIONAL COLLEGIATE STUDENT LOAN TRUSTS’ OPPOSITION TO
           PLAINTIFF’S APPLICATION FOR ENTRY OF DEFAULT
       Pursuant to the Court’s direction by order entered on February 11, 2021, D.I. 352,

undersigned counsel, on behalf of The National Collegiate Master Student Loan Trust, National

Collegiate Student Loan Trust 2003-1, National Collegiate Student Loan Trust 2004-1, National

Collegiate Student Loan Trust 2004-2, National Collegiate Student Loan Trust 2005-1, National

Collegiate Student Loan Trust 2005-2, National Collegiate Student Loan Trust 2005-3, National

Collegiate Student Loan Trust 2006-1, National Collegiate Student Loan Trust 2006-2, National

Collegiate Student Loan Trust 2006-3, National Collegiate Student Loan Trust 2006-4, National

Collegiate Student Loan Trust 2007-1, National Collegiate Student Loan Trust 2007-2, National

Collegiate Student Loan Trust 2007-3, National Collegiate Student Loan Trust 2007-4

(collectively the “Trusts”), hereby opposes the Consumer Financial Protection Bureau’s

(“CFPB”) Application For Entry of Default (“Application”), D.I. 295, and state in support as

follows:

       1.      Counsel retained to represent the Trusts entered their appearances on February 5,

2021, D.I. 346, and February 10, 2021, D.I. 349.
Case 1:17-cv-01323-MN Document 354 Filed 02/12/21 Page 2 of 4 PageID #: 10221




        2.      The parties, including the CFPB, have been well-aware of the practical

difficulties facing the Trusts in hiring counsel, as well as the fact that issues bearing upon the

administration of the Trusts have been the subject of disputes pending before Vice Chancellor

Slights in the Court of Chancery. As Vice Chancellor Slights described there, the parties’

differing interpretations of the Trusts’ governing documents left the Trusts “in a state of near

paralysis”. In re National Collegiate Student Loan Trusts Litigation, Del. Ch., C.A. No. 12111-

VCS (August 27, 2020) (memo op. at 5). On August 27, 2020, Vice Chancellor Slights rendered

an opinion (see D.I. 345) addressing numerous issues relating to the governance of the Trusts,

which has helped enable the Trusts’ retention of counsel in this matter.

        3.      The CFPB filed their Application on July 2, 2020. The Application was opposed

by Ambac Assurance Corporation (“Ambac”), D.I. 296, and Wilmington Trust Company

(“WTC”), D.I. 307. The Trusts join Ambac and WTC in opposing the entry of default.

        4.      The CFPB correctly points out in its reply to the Ambac opposition that entry of

default is a ministerial step before a motion for default could proceed. D.I. 306 at 2. But, entry

of such default now, where counsel has entered on behalf of the Trusts, would be a futile and

unnecessary act as any subsequent motion for default filed by the CFPB would be denied.

         5.     Under Federal Rule of Civil Procedure 55(a), “[w]hen a party against whom a

judgment for affirmative relief is sought has failed to plead or otherwise defend, and that failure

is shown by affidavit or otherwise, the clerk must enter the party’s default.” However, “[t]he

court may set aside an entry of default for good cause.” Fed. R. Civ. Pro. 55(c). Good cause

exists not to default the Trusts.

         6.     The decision regarding the “entry of a default pursuant to Federal Rule of Civil

Procedure 55(c) is left primarily to the discretion of the District Court.” Int’l Bhd. of Elec.



                                                  2
Case 1:17-cv-01323-MN Document 354 Filed 02/12/21 Page 3 of 4 PageID #: 10222




Workers, Local Union No. 313 v. Skaggs, 130 F.R.D. 526, 528–29 (D. Del. 1990) (citation

omitted). Entry of default is not favored, rather the Third Circuit prefers “that cases be decided

on their merits.” Id. The Third Circuit has identified three factors that inform a court’s analysis:

“(1) prejudice to the plaintiff if default is [set aside], (2) whether the defendant appears to have a

[meritorious] defense, and (3) whether defendant’s delay is due to culpable conduct.”

Girafa.com, Inc. v. Smartdevil Inc., 728 F. Supp. 2d 537, 544 (D. Del. 2010) (quoting

Chamberlain v. Giampapa, 210 F.3d 154, 164 (3d Cir.2000)). “[D]oubtful cases [are] to be

resolved in favor of the party moving to set aside the default judgment.” United States v.

$55,518.05 in U.S. Currency, 728 F.2d 192, 194–95 (3d Cir. 1984).

       7.      Each of these factors militate against entering default in the first instance against

the Trusts. First, there is no prejudice to the CFPB. The case has moved forward with ongoing

dispositive motion practice. Second, meritorious defenses to the Complaint have been raised and

have been fully briefed and argued. Third, the Trusts’ delay in responding to the Complaint is

not due to culpable conduct on the part of the Trusts; it has been the practical effect of the

disputes among the parties regarding the governance of the Trusts and authority to engage

counsel under the governing documents. Indeed, this Court has itself ruled that counsel

purportedly acting for the Trusts were not actually authorized to enter into the Proposed Consent

Judgment filed at the commencement of this action. See D.I. 272.

       8.      As to moving the case forward vis a vis the Trusts, the Trusts hereby join in and

adopt the legal arguments set forth in the motions to dismiss and briefs in support thereof made

by the Intervenors, and the brief of the amicus curiae, reserving all rights with respect to all other

defenses and arguments as counsel reviews the extensive record in this case.

       9.      Accordingly, the Trusts request the Application be denied.



                                                  3
Case 1:17-cv-01323-MN Document 354 Filed 02/12/21 Page 4 of 4 PageID #: 10223




                                   Respectfully,

                                   PINCKNEY, WEIDINGER, URBAN
                                   & JOYCE

                                   /s/ Michael A. Weidinger
                                   Michael A. Weidinger (DE No. 3330)
                                   Megan Ix Brison (DE No. 6721)
                                   2 Mill Road, Suite 204
                                   Wilmington, DE 19806
                                   (302) 504-1497 (Tel.)
                                   (302) 442-7046 (Fax)
                                   Email:         mweidinger@pwujlaw.com
                                                  mixbrison@pwujlaw.com


                                   Counsel for The National Collegiate Master Student
                                   Loan Trust, The National Collegiate Student Loan
                                   Trust 2003-1, The National Collegiate Student Loan
                                   Trust 2004-1, The National Collegiate Student Loan
                                   Trust 2004-2, The National Collegiate Student Loan
                                   Trust 2005-1, The National Collegiate Student Loan
                                   Trust 2005-2, The National Collegiate Student Loan
                                   Trust 2005-3 The National Collegiate Student Loan
                                   Trust 2006-1, The National Collegiate Student Loan
                                   Trust 2006-2, The National Collegiate Student Loan
                                   Trust 2006-3, The National Collegiate Student Loan
                                   Trust 2006-4, The National Collegiate Student Loan
                                   Trust 2007-1, The National Collegiate Student Loan
                                   Trust 2007-2, The National Collegiate Student Loan
                                   Trust 2007-3, and The National Collegiate Student
                                   Loan Trust 2007-4




                                      4
